UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                              No. 16-cr-522-43 (RJS)
                                                                     ORDER
 LAURENCE KEITH ALLEN,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         In order to ensure that the parties have sufficient time to review the Probation Office’s

Final Presentence Investigation Report, which will be disclosed by July 14, 2021, IT IS HEREBY

ORDERED THAT Defendant’s sentencing will take place on Tuesday, August 3, 2021 at 2:00

p.m. IT IS FURTHER ORDERED THAT Defendant shall file his sentencing submission by July

21, 2021, and the government shall file its sentencing submission by July 28, 2021.

         In addition, in light of the COVID-19 pandemic, Defendant shall include in his sentencing

submission a letter to the Court indicating whether Defendant prefers to appear in-person or

remotely via ZoomGov videoconference. If Defendant wishes to proceed remotely, he must

explain why a remote sentencing would be in the interest of justice in light of the CARES Act.

CARES ACT, PL 116-136, § 15002(b)(2)(A) (2020).

SO ORDERED.

Dated:          June 29, 2021
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
